Citation Nr: 0110960	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for periodontal 
disease.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to May 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  In March 1997, the RO denied the veteran's claim for 
compensation based on service connection for periodontal 
disease; in the absence of a timely filed appeal, that 
decision became final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for periodontal 
disease and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
not been presented.  



CONCLUSION OF LAW

New and material evidence has not been submitted for the 
purposes of reopening the veteran's claim of service 
connection for periodontal disease.  38 U.S.C.A. §§ 1131, 
5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a),(b).  

If a Notice of Disagreement is filed within the one-year 
period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d).  The veteran is provided a period of 60 
days (or the remainder of the one-year period from the date 
of mailing of notice of the determination being appealed) to 
file the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The United States Court of Appeals for Veterans Claims 
(Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
has held that the Board must perform a three-step analysis 
when the veteran seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  

In March 1997, the RO denied the veteran's claim for 
compensation based on service connection for periodontal 
disease and provided the veteran with notification of that 
decision and his appellate rights.  In the absence of a 
timely filed appeal, that decision became final.  

The evidence of record at the time of the March 1997 rating 
decision included the veteran's service dental records, as 
well as a statement from a private treating physician noting 
that the veteran was suffering from generalized periodontal 
disease Type III.  

The evidence received since the March 1997 rating decision 
includes cumulative evidence from another of the veteran's 
private treating physicians noting the continuing progression 
of his periodontal disease.  

Upon review of the record, the Board finds that the 
additional medical evidence is essentially cumulative in 
nature in that it is basically repetitive of information 
previously considered in connection with the veteran's 
original claim.  

As a result, the Board finds that the additional evidence 
received adds no significant information regarding the 
veteran's compensation claim.  Furthermore, there is no 
indication that there is additional evidence that, if 
obtained, would reopen the claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds that 
no further assistance to the veteran is required to comply 
with either 38 U.S.C.A. § 5107(a) (1999) or the Veterans 
Claims Assistance Act of 2000.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the claim for 
compensation benefits for periodontal disease cannot be 
reopened.  

Incidentally, the Board notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea) are not considered to be 
disabling conditions for which VA compensation is payable.  
See 38 C.F.R. § 3.381(a) (2000).  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for periodontal disease, the 
appeal to this extent is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



